Citation Nr: 1823312	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO. 11-23 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a seizure disorder, to include as secondary to service-connected schizophrenia with alcohol abuse disorder.

2. Entitlement to service connection for migraine headaches, to include as secondary to service-connected schizophrenia with alcohol abuse disorder.


REPRESENTATION

Appellant represented by:	Marcheta L. Gillam, Attorney-at-law


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A motion has been filed to advance this appeal on the docket (AOD) due to financial hardship, and the Board acknowledges the statements from the Veteran's spouse in support of the motion attesting to his financial hardship. Appeals are generally considered in docket number order, but may be advanced on the docket for sufficient cause, which may include advanced age, serious illness, severe financial hardship, or administrative error resulting in a significant delay. 38 U.S.C. § 7107(a) (2012); 38 C.F.R. § 20.900(c) (2017). The Board finds that sufficient cause has been shown due to severe financial hardship, and the motion to advance the case on the docket is granted.

Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). See 38 U.S.C. § 7107(a)(2).

The issue of entitlement to nonservice-connected pension has been raised by the record in statements from June 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).

In May 2017, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.



FINDINGS OF FACT

1. The Veteran's seizure disorder is not incurred in or otherwise related to service. The Veteran's seizure disorder is not proximately due to or aggravated by service-connected schizophrenia with alcohol abuse disorder. The Veteran's seizure disorder was not chronic in service, was not continuous since service, and was not manifested to a compensable degree within one year of service.

2. The Veteran's migraine headaches are aggravated by service-connected schizophrenia with alcohol abuse disorder.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a seizure disorder, to include as secondary to service-connected schizophrenia with alcohol abuse disorder, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.102. 3.303, 3.307, 3.309, 3.310, 3.655 (2017).

2. The criteria for entitlement to service connection for migraine headaches as secondary to service-connected schizophrenia with alcohol abuse disorder have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.102. 3.303, 3.307, 3.309, 3.310, 3.655 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in May 2017, the Board remanded the service connection issues to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has seizure disorder, which is a type of epilepsy, and epilepsy is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Further, the Veteran has been diagnosed with migraine headaches, which fall under the category of an organic disease of the nervous system, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a). As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms, "continuous" post-service symptoms, or manifesting within one year of service separation at 38 C.F.R. § 3.307 apply to migraine headaches.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such as epilepsy and migraine headaches) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

A. Seizure disorder

In the instant case, the Veteran failed to report for a VA examination scheduled for September 2017 in connection with his claim for service connection for seizure disorder, and has not rescheduled the examination. 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Here, the claim is resultant from the Veteran's first application for VA benefits, which included the claim for seizures. Therefore, this issue is an original compensation claim, and the claim shall be evaluated based upon the evidence of record.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for seizure disorder on a direct, secondary, or presumptive basis. The reasons follow.

The Veteran has been diagnosed with a seizure disorder, and thus there is evidence of a current disability. However, as to direct service incurrence, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The Veteran's STRs do not mention any complaint, treatment, or diagnosis of seizures.

As to a nexus to service, the May 2017 Board decision found that the Veteran's July 2016 VA examination was inadequate, and that the related medical opinion was not supported by a rationale. The Veteran did not report for the September 2017 VA examination, and as a result no nexus opinion was issued. Accordingly, there is no competent and credible evidence to establish a nexus between the Veteran's seizure disorder and service.

As to secondary service connection, the May 2017 Board decision found that the July 2016 VA examiner failed to discuss secondary service connection. The Veteran did not report for the September 2017 VA examination, and as a result no nexus opinion was issued regarding secondary service connection. Accordingly, there is no competent and credible evidence to establish a nexus between the Veteran's seizure disorder and the Veteran's service-connected schizophrenia with alcohol abuse disorder.

The Veteran was first diagnosed with seizure disorder at a private medical facility in November 2002. When diagnosed, the Veteran stated that he had no history of seizures. In a February 2011 VA treatment record, the Veteran's spouse stated that the Veteran's seizures began after the Veteran left service, when the Veteran was drinking heavily and experienced blackouts. The Veteran's spouse stated that the Veteran's seizures occurred two to three times per week. In a May 2011 VA treatment record, the examiner opined that the Veteran's blackouts were due to heavy alcohol consumption. During the July 2016 VA examination, the Veteran reported that his seizures began during service. The Veteran stated that he was "jumping up and down from sleep due to nightmares." The Veteran's spouse reported that the Veteran began self-medicating for his seizures with alcohol in 1998, and was seen for treatment in 1999.

The lay statements in 2011 and 2016 contradict the previous medical history given by the Veteran in November 2002, when the Veteran was first diagnosed with seizure disorder. Furthermore, the lay statements contradict one another. The latter statements made in connection with the Veteran's pending claim for VA benefits are inconsistent with the other evidence of record and, therefore, are not credible. Consequently, the Board assigns no probative weight to such statements.

Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to his current seizure disorder in service and that his seizure disorder did not manifest during service or within one year of separation from service. The evidence does not support symptoms of seizure disorder during service.

Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in March 1974. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. There were no complaints, diagnosis, or treatment for this disorder for approximately 28 years following service discharge. The Veteran's medical history indicates that this disorder first had its onset in 2002. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 28 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for seizure disorder, to include as secondary to service-connected schizophrenia with alcohol abuse disorder. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Migraine headaches

In the instant case, the Veteran failed to report for a VA examination scheduled for September 2017 in connection with his claim for service connection for migraine headaches, and has not rescheduled the examination. 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Here, this claim is resultant from the Veteran's first application for VA benefits, which included the claim for "headaches." Therefore, this issue is an original compensation claim, and the claim shall be rated based upon the evidence of record.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence supports the award of service connection for migraine headaches on a secondary basis. The reasons follow.

The Veteran has been diagnosed with migraine headaches, and thus there is evidence of a current disability.

As to a nexus to a service-connected disability, the May 2017 Board decision found that the July 2016 VA examiner's rationale was inadequate. The Veteran did not report for the September 2017 VA examination, and as a result no nexus opinion was issued regarding secondary service connection.

However, VA treatment records from November 2014 show that the Veteran was prescribed medicine to alleviate sudden migraine headaches that were brought on by panic, and that the Veteran reported that the main trigger for his headaches was stress. In a VA treatment record from January 2015, the Veteran reported that he had migraine headaches whenever he became "worked up," and that this occurred on a daily basis. In a February 2016 letter, a VA examiner opined that the Veteran's mental health conditions have caused an increase in the frequency of the Veteran's migraine headaches. The examiner explained that the Veteran had been her patient for approximately five years and that she was closely familiar with the Veteran's medical history and disabilities. As the examiner specifically stated that the Veteran had "more" migraines due to his mental health issues, this establishes a medical basis for a lower baseline of the Veteran's migraine headache frequency before it was aggravated by the Veteran's service-connected schizophrenia with alcohol abuse disorder.

The fact that the Veteran has reported on multiple occasions that his migraine headaches are caused by mental health issues, the Veteran's treating examiner opined that mental health issues are linked to the Veteran's migraine headaches, and the Veteran is service-connected for schizophrenia with alcohol abuse disorder with a 100 percent disability rating, supports the Veteran's claim that his migraine headaches are aggravated by his service-connected disability.

For these reasons, the Board resolves any reasonable doubt in the Veteran's favor and finds that the Veteran's migraine headaches were aggravated by service-connected schizophrenia with alcohol abuse disorder, and service connection is therefore granted.

The Board has not discussed the theories of direct or presumptive service connection for the Veteran's migraine headaches because it finds that the Veteran is not prejudiced by this, as this decision constitutes a full grant of the issue on appeal, and the evaluation assigned would be the same percentage for any of the theories of service connection.


ORDER

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected schizophrenia with alcohol abuse disorder is denied.


Entitlement to service connection for migraine headaches as secondary to service-connected schizophrenia with alcohol abuse disorder is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


